            Case 4:21-cv-00821-KGB Document 1 Filed 09/16/21 Page 1 of 8
                                                                                    FILED
                                                                                 U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT ARKANSAS

                                                                                   SEP 16 2021
                       IN THE UNITED STATES DISTRICT COURT
                           EASTER DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION                                                DEPCLERK

DARLA EDWARDS                                                                  PLAINTIFF


vs.                                  No. 4:21-cv-.$21.:-    \({:te,
FEDEX GROUND PACKAGE                                                         DEFENDANT
SYSTEM, INC., a Delaware
Corporation.


                                  ORIGINAL COMPLAINT

       COMES now Plaintiff Darla Edwards, by and through her attorney Josh Sanford

of Sanford Law Firm, PLLC, who for her Original Complaint, states and alleges as
                                           This case assigned to District Judga 2:>al(Rr
follows:
                                           and to Magistrate Judge ~QMY\,"d
                           I.      JURISDICTION AND VENUE

       1.      The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under 28 U.S.C. § 1331. Plaintiff alleges claims

under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1) ("Title VII). 42

U.S.C. §2000 e-5(f)(3) authorizes federal courts to adjudicate civil actions under Title

VII.

       2.      A substantial part of the events or omissions giving rise to Plaintiff's claim

occurred at Defendants' facility located at 8 Industrial Parkway, Mabelvale, AR 72103,

in Pulaski County. Therefore, venue in the United States District Court, Eastern District

of Arkansas, Central Division, is proper under 28 U.S.C. § 1391(b)(2).

                                      II.     PARTIES




                                            Page 1 of 12
                          Darla Edwards v. FedEx Ground Package System
                                U.S.D.C. (E.D. Ark.) No. 4:21-cv-_
                                         Original Complaint
            Case 4:21-cv-00821-KGB Document 1 Filed 09/16/21 Page 2 of 8




       3.      Plaintiff Darla Edwards ("Edwards" or "Plaintiff''), is an individual over the

age of eighteen.

       4.      Defendant FedEx Ground Package System, Inc. ("FedEx" or "Defendant"),

is a corporation incorporated under the laws of Delaware.

                            Ill.   FACTUAL ALLEGATIONS

       5.      FedEx is a Fortune 100 company. It operates in all 50 states delivering

packages across interstate lines. It employs approximately 150,000 people.

       6.      Throughout all the events alleged in this Complaint, Title VII forbade

discrimination in employment based on gender.

       7.      In 2016, FedEx hired Edwards, a female, as a full-time employee in the

position of Maintenance Technician Ill.

       8.      Dewayne Coats ("Coat") was Plaintiff's supervisor. Throughout the events

alleged herein, Coats acted in a managerial capacity for FedEx.             Concerning the

Maintenance Technicians at the facility on Industrial Parkway, FedEx put him in charge

of hiring, firing, suspending, supervising, providing uniforms for, ordering materials for,

and recommending for promotion these employees.

      9.       During her employment at FedEx, Edwards' work performance met

FedEx's legitimate expectations and qualified her for promotion.

       10.     On or about October 5, 2020, FedEx, through Coats, refused to promote

Edwards to a Maintenance Technician IV position because of her gender. In doing so,

Coats disregarded Edwards' superior qualifications and certifications on the basis of her

gender.



                                           Page 2 of 12
                         Darla Edwards v. FedEx Ground Package System
                               U.S.D.C. (E.D. Ark.) No. 4:21-cv-_
                                        Original Complaint
               Case 4:21-cv-00821-KGB Document 1 Filed 09/16/21 Page 3 of 8




          11.     Coats told Edwards that he would not recommend her for promotion

because she took too much sick leave and had attendance issues. Coats' reasons for

not promoting Edwards were pretext. Edwards had taken bona fide sick leave. FedEx's

policy states that employees cannot suffer adverse actions for taking bona fide sick

leave. Coats was aware that Edwards took bona fide sick leave, and he was aware of

FedEx's policy, but he refused to promote Edwards on the basis she took bona fide sick

leave.

          12.     Edwards performed equal to or better that the male employees that Coats

recommended be promoted to Maintenance Technician IV. Coats refused to promote

Edwards due to his animus toward Edwards' gender.

          13.     Coats' animus toward Edward's gender is also shown in how he acted

differently toward Edwards than the male employees he supervised. Among other

things:

          a.      Coats commented to Edwards that women are not a as strong as men and

cannot do what men can do.

          b.      Coats will not provide Edwards a proper fitting uniform; Edwards used zip

ties to keep her pants up. Her shirts are too small. Male employees got proper fitting

uniforms.

          c.      Coats scheduled Edwards to work nights when he rotated the work

schedules of men to work both days and nights.

          d.      Coats told Edwards not to eat in a room that the male employees eat in.

          e.      Coats ignored Edwards and her diagnoses of electrical problems but

deferred to the opinions of less qualified men.

                                              Page 3 of 12
                            Darla Edwards v. FedEx Ground Package System
                                  U.S.D.C. (E.D. Ark.) No. 4:21-cv-_
                                           Original Complaint
            Case 4:21-cv-00821-KGB Document 1 Filed 09/16/21 Page 4 of 8




       f.      Coats was unreasonably critical of Edwards' work.

       g.      Coats refused to provide Edwards materials to complete her work

assignments. As a result, Edwards brought her own materials (connectors, extension

rings, etc.) to complete the assignments and avoid being disciplined.



       14.      Edwards    reported    Coats'      conduct   to   FedEx's   human   resources

department including his failure to promote Edwards. Edwards is informed and believes

and thereon alleges that FedEx took no action against Coats based on her reports.

       15.     Because of these reports, Coats retaliated against Edwards in the form of

heightened scrutiny of her work, reprimands for breaking selectively enforced policies,

yelling at Edwards, and disciplining her more harshly than similarly situated peers.

       16.     Edward filed an administrative claim concerning FedEx's and Coats'

conduct with the U.S. Equal Employment Opportunity Commission. On June 22, 2021,

the EEOC notified Edwards of her right to sue.

                           IV.  FIRST CLAIM FOR RELIEF
            (Unlawful Employment Practices - Discrimination under Title VII)

       17.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       18.     FedEx is an employer under Title VII and 42 U.S.C. § 2000e. At all times

alleged herein, it was engaged in an industry affecting commerce, and it had more than

500 employees.

       19.     Plaintiff is an employee of FedEx as referred to in Title VII and 42 U.S.C. §

2000e(f).


                                            Page 4 of 12
                          Darla Edwards v. FedEx Ground Package System
                                U.S.D.C. (E.D. Ark.) No. 4:21-cv-_
                                         Original Complaint
             Case 4:21-cv-00821-KGB Document 1 Filed 09/16/21 Page 5 of 8




        20.     Plaintiff was and is qualified to be promoted to a Maintenance Technician

IV.   She competently performed as a Maintenance Technician Ill thereby satisfying

FedEx's legitimate expectations.

        21.     FedEx engaged in unlawful employment practices under Title VII and 42

U.S.C. § 2000e-2(a)(1 ).     FedEx discriminated against Edwards with respect to her

compensation, terms, conditions, or privileges of employment on the basis of sex, i.e.,

her gender.      FedEx refused to promote Edwards on the basis of her gender. This

affected her compensation and work duties.

        22.     Plaintiff's gender was a motivating factor in FedEx's refusal to promote

Plaintiff.

        23.     FedEx's conduct has caused Plaintiff damages.            Plaintiff has been

damaged in the form of lost wages (back pay), benefits and delayed career

advancement.       Plaintiff has suffered compensatory damages in the form of future

pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, and

other nonpecuniary losses. Plaintiff shall seek an award of such damages.

        24.     Plaintiff seeks an injunction against FedEx (1) awarding Plaintiff the

Maintenance Technician IV position retroactively and deeming her promoted on October

5, 2020, with all the benefits thereof, (2) enjoining future unlawful employment practices

by FedEx, including discrimination based on gender at its facility located at 8 Industrial

Parkway, Mabelvale, Arkansas 72103.

        25.     Plaintiff seeks punitive damages. FedEx has acted with malice or with

reckless indifference to Edwards' federally protected rights.        FedEx knew that Coats



                                            Page 5 of 12
                          Darla Edwards v. FedEx Ground Package System
                                U.S.D.C. (E.D. Ark.) No. 4:21-cv-_
                                         Original Complaint
            Case 4:21-cv-00821-KGB Document 1 Filed 09/16/21 Page 6 of 8




discriminated against Edwards on the basis of gender, but it refused to remedy Coats'

conduct.

         26.     Plaintiff has had to hire an attorney for this case. She seeks an award of

attorney's fees under 42 U.S.C. § 2000e-5(k).

                            V.         SECOND CLAIM FOR RELIEF
               (Unlawful Employment Practices - Harassment under Title VII)

         27.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

         28.     FedEx's supervisory employees with immediate authority over Plaintiff

created a hostile working environment based on gender. The environment created had

the purpose or effect of unreasonably interfering with Edwards' work performance or

creating an intimidating, hostile or offensive working environment.

         29.     The conduct plaintiff was subjected to was so severe or pervasive as to

alter the conditions of her employment and create an abusive working environment. As

a result of her gender, Edwards was exposed to disadvantageous terms or conditions of

employment to which the male employees were not exposed.

         30.      FedEx knew or should have known of the harassing conduct.

                                 VI.     PRAYER FOR RELIEF

         WHEREFORE, premises considered, in accordance with the Claims pied above,

Plaintiff, Darla Edwards, respectfully prays that the Court enter judgment against FedEx

for:

       A. Actual damages

       B. Equitable relief such as front pay

       C. Injunctions
                                             Page 6 of 12
                           Darla Edwards v. FedEx Ground Package System
                                 U.S.D.C. (E.D. Ark.) No. 4:21-cv-_
                                          Original Complaint
     Case 4:21-cv-00821-KGB Document 1 Filed 09/16/21 Page 7 of 8




D. Punitive damages

E. Trial by jury

F. Costs and attorney's fees

G. Such other and further relief as this Court may deem just and proper.




                                     Page 7 of 12
                   Darla Edwards v. FedEx Ground Package System
                         U.S.D.C. (E.D. Ark.) No. 4:21-cv-_
                                  Orlglnal Complaint
Case 4:21-cv-00821-KGB Document 1 Filed 09/16/21 Page 8 of 8




                                      Respectfully submitted,

                                      PLAINTIFF DARLA EDWARDS

                                      SANFORD LAW FIRM, PLLC
                                      Kirkpatrick Plaza
                                      10800 Financial Centre Pkwy, Suite 510
                                      Little Rock, Arkansas 72211
                                      Telephone· (501} 221-0088
                                      ....--------i. · e· (888 787-2040




                              Page 8 of 12
            Darla Edwards v. FedEx Ground Package System
                  U.S.D.C. (E.D. Ark.) No. 4:21-cv-_
                           Original Complaint
